                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


GERALD S. LEPRE, JR.,                        )
                                             )
                       Petitioner,           )       Civil Action No. 16-1169
                                             )
               v.                            )       Judge Cathy Bissoon
                                             )       Magistrate Judge Robert C. Mitchell
COMMONWEALTH OF                              )
PENNSYLVANIA, and                            )
THE ATTORNEY GENERAL OF THE                  }
STATE OF PENNSYLVANIA,                       )
                                             )
                       Respondents.          )



                                     MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Robert C. Mitchell

for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and

(B), and Local Rule of Civil Procedure 72.

       On August 10, 2018, the Magistrate Judge issued a Report (Doc. 40) recommending that

Gerald S. Lepre, Jr.’s petition for a writ of habeas corpus under 28 U.S.C. § 2254 (Doc. 1) be

dismissed, and that a certificate of appealability be denied. Service of the Report and

Recommendation was made, and Petitioner filed Objections on August 10 and August 12, 2018.

See Docs. 41 and 42.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, it hereby is ORDERED that Gerald S.

Lepre, Jr.’s habeas petition is DISMISSED; a certificate of appealability is DENIED; and the

Report and Recommendation is ADOPTED as the Opinion of the District Court.




                                                 1
       IT IS SO ORDERED.


October 18, 2018                    s\Cathy Bissoon
                                    Cathy Bissoon
                                    United States District Judge

cc (via First-Class U.S. Mail
and Electronic Filing):

Gerald S. Lepre, Jr.
130 Clara Street
Millvale, PA 15209




                                2
